UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7692



KENNETH N. HAMMOND; CHARLES EDWARD FORRESTER,
JR.; PHILLIP DUCKETT,

                                                        Petitioners,

          versus


DAVID A. GARRAGHTY, Warden; DISTRICT OF
COLUMBIA   AGENCIES;  UNITED   STATES   PAROLE
COMMISSION; ANTHONY WILLIAMS, Mayor; EDWARD F.
REILLY, JR., Chairman, United States Parole
Commission; ODIE WASHINGTON, in his official
capacity as Director, D. C. Department of
Corrections; JOHN ASHCROFT, Attorney General,

                                          Respondents - Appellees,

          versus


KENNETH A. HINTON,

                                                 Movant - Appellant,


ORLANDO R. WILLIS BEY,

                                                            Movant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-02-864-AM)


Submitted:   February 10, 2003            Decided:   March 10, 2003
2
Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth A. Hinton, Appellant Pro Se. Kimberly C. Matthews, OFFICE
OF CORPORATION COUNSEL, Washington, D.C.; Richard Parker, Major
Francis Patrick King, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Kenneth A. Hinton seeks to appeal the district court’s order

denying his motion to join an action under 28 U.S.C. § 2241 (2000).

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).       The order

Hinton seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.   See Bhd. of R.R. Trainmen v.

Baltimore & Ohio R.R. Co., 331 U.S. 519, 524-25 (1947) (finding

that denial of motion for permissive intervention not immediately

appealable).    Accordingly, we dismiss the appeal for lack of

jurisdiction.   We deny Hinton’s motion to expedite as moot.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                4